Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed October 15, 2019 is acknowledged.  Claims 1-10 are deleted. Claims 11-21 are added. Now, Claims 11-21 are pending.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim 
in dependent form shall contain a reference to a claim previously set forth and 
then specify a further limitation of the subject matter claimed. A claim in 
dependent form shall be construed to incorporate by reference all the limitations 
of the claim to which it refers.


3.	Claim 16 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The compound “1,2-bis(triethoxysilyl)ethane” is not supported in Claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 11-16 and 19-21 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Scholey (US 2007 0282060).
	Scholey discloses a crosslinkable (molding) composition comprising (A) an organosilicon compound of formula (I), fillers (B) and (C) a crosslinking agent. ([0008]-[0019] and [0075]) Suitable component (A) is further described at [0035]-

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 17-18 are rejected under 35 U.S.C. 103 as being obvious over Scholey.
	Scholey discloses a crosslinkable composition, supra, which incorporated herein by reference. For Claim 17, Scholey further teaches the use of N-cyclohexylaminomethyl tri(m)ethoxysilane as the coupling agent. ([0059]) Notably, it is a homolog of N-cyclohexylaminopropyl tri(m)ethoxysilane as prima facies case of obviousness exists.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.) For Claim 18, Scholey is silent on the presently claimed weight ratio. However, the relative amounts of crosslinking agent and the coupling agent would affect the crosslinking density of the cured product and the dispersity of the fillers. In other words, the relative amounts are Result-Effective variables. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the crosslinking agent and the coupling agent in whatever relative amounts through routine experimentation in order to afford a cured product with a desired crosslinking density and to achieve a proper filler dispersity. Especially, Applicant does not show the criticality of such relative amounts. 
	 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
May 6, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765